Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rotker, J), rendered October 20, 2004, convicting him of burglary in the second degree, petit larceny, and criminal mischief in the fourth degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, when viewed in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620, 621 [1983]), the evidence was legally sufficient to establish his guilt of burglary in the second degree beyond a reasonable doubt (see People v Foley, 94 NY2d 928 [2000]; compare People v Carlajal, 308 AD2d 455 [2003]). Moreover, upon the exercise of our factual review power (see CPL 470.15 [5]), we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Brown, 36 AD3d 930 [2007]; cf. People v Romero, 7 NY3d 633 [2006]). Crane, J.E, Goldstein, Fisher and Lifson, JJ., concur.